Name: Council Regulation (EEC) No 1203/82 of 18 May 1982 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  prices;  economic policy
 Date Published: nan

 No L 140/36 Official Journal of the European Communities 20 . 5 . 82 COUNCIL REGULATION (EEC) No 1203/82 of 18 May 1982 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular Article 35 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Whereas aubergines and apricots should be included in the list of products covered by the price and inter ­ vention system in view of the interest that these products present for certain categories of farmers ; whereas it is therefore necessary, for these two products, that the dates of the marketing year be speci ­ fied and upper and lower limits fixed for the buying-in price as a percentage of the basic price ; Whereas Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Commu ­ nity citrus fruit (4), as last amended by Regualtion (EEC) No 1204/82 Q, provides that financial compen ­ sation for lemons and Clementines should be phased out from the 1982/83 marketing year onwards ; whereas this should be taken into account when the reference prices are fixed for these products ; whereas, consequently, Regulation (EEC) No 1035/72 should be amended accordingly, '  for tomatoes, cucumbers and aubergines, from 1 January to 31 December.' 2. The following indent shall be added to the first subparagraph of Article 1 (3) : 4  for apricots, from 1 May to 31 August .' 3 . The first indent of Article 16 (3) shall be replaced by the following : '  40 and 45 % of the basic price in the case of cauliflowers, tomatoes and aubergines .' 4. Article 23 (2) shall be replaced by the following : '2 . Reference prices shall be fixed :  on the basis of the arithmetic mean of producer prices in each Member State plus the amount defined in paragraph 4 and, in the case of Clementines , the amount defined in paragraph 2a,  in the light of the trend in production costs in the fruit and vegetable sector. However, for lemons and Clementines up to and including the 1982/83 marketing year and in the case of oranges, mandarins, satsumas, tangerines and other similar citrus hybrids , with the exception of Clementines up to and including the 1989/90 marketing year, the reference prices shall be fixed at the same level as for the preceding marketing year and adjusted, where appropriate, by a percen ­ tage not exceeding the difference between the percentage representing the change in the basic and buying-in prices and that representing the change in the financial compensation provided for in Regulation (EEC) No 2511 /69 as compared with the preceding marketing year.' 5. The following paragraph shall be added to Article 23 : '2a . The amount applicable to Clementines, as referred to in the first indent of the first subpara ­ graph of paragraph 2, shall be 0 ECU for the 1982/83 marketing year, 0-36 ECU for the 1983/84 marketing year, 0 72 ECU for the 1984/85 marke ­ ting year, 1-08 ECU for the 1985/86 marketing year and 1-44 ECU as from the 1986/87 marketing year.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1035/72 is hereby amended as follows : 1 . The first indent of the first subparagraph of Article 1 (3) shall be replaced by the following : (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 1 . ( 3) OJ No C 104, 26 . 4 . 1982, p . 25 . (4) OJ No L 318 , 18 . 12 . 1969 , p. 1 . (*) See page 38 of this Official Journal . 20 . 5 . 82 Official Journal of the European Communities No L 140/37 7. Annex II shall be supplemented by the following :6. The following subparagraph is added to Article 23 (4): aubergines apricots.' Article 2However, in the case of lemons and Clementines, this amount shall be fixed at 0 ECU for the 1982/83 marketing year and limited for the 1983/84, 1984/85 and 1985/86 marketing years to one-quarter, one-half and three-quarters respec ­ tively of the amount calculated in accordance with the first subparagraph .' This Regulation shall enter into force on the day of its publication in the Oficial Journal of the European Communities. Points 4, 5 and 6 of Article 1 shall apply with effect from 1 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982. For the Council The President P. de KEERSMAEKER